—Proceeding pursuant to CPLR article 78 to prohibit the respondents from prosecuting Queens County Indictment No. 677/97 charging the petitioner with the crime of offering a false instrument for filing in the first degree.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner here has failed to demonstrate a clear right to the relief sought (see, Executive Law § 63 [3]; Matter of Landau v Hynes, 49 NY2d 128). Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.